Citation Nr: 0724344	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-34 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include arthritis.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1972 to 
February 1974, with additional service thereafter in the Air 
Force Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Lincoln, Nebraska (RO).  


FINDING OF FACT

The veteran's current low back disorder, to include 
arthritis, was incurred during active military service.


CONCLUSION OF LAW

The veteran's current low back disorder, to include 
arthritis, was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.159 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the 
appellant's claim for service connection for low back 
disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006).  This is so because the Board 
is taking action favorable to the veteran by granting the 
issue at hand.  As such, this decision poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 
(1992).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran is seeking service connection for residuals of an 
inservice back injury.  He contends that his duties in the 
Air Force, which included lifting refrigerant drums, injured 
his back.  He further alleges that the resulting back 
condition has continued to bother him ever since that time.  

The veteran served on active duty in the Air Force from 
August 1972 to February 1974. The veteran's July 1972 
entrance examination noted no complaints of back pain, and 
his spine was normal upon examination.  A review of the 
veteran's service medical records revealed his complaints of 
low back pain in August 1973 when running or lifting since 
before service.  The inservice treatment report noted a 
diagnosis of mild back strain, and the veteran was instructed 
in the proper way of lifting objects.  In a January 1974 
separation examination, the veteran denied recurrent back 
pain, and his spine was normal upon examination.  The report 
also noted that he has had a history of swollen joints after 
exercise.  On a medical history report, completed at that 
time, the veteran reported a history of having 


swollen joints, and also noted that he did not know whether 
he had arthritis, rheumatism, or bursitis.

The post service medical treatment records revealed that the 
veteran was seen for complaints of low back pain in November 
1974.  The treatment report noted that in October 1974, the 
veteran was pushing a heavy load of soda when he had a 
popping sensation in his back.  X-ray examination of the 
spine revealed "very minimal diminished heights of the body 
of T-9."  The examiner noted that he did not see any 
significant vascular shadows at T-9.  The examiner concluded 
that "[t]his may be a recent compression; however, at this 
time it appears to be very minimal and diagnosis is not 
possible at this time."  An x-ray examination report from 
October 1974 concluded that the veteran had persistent 
vascular grooves in the lower vertebral bodies of the 
thoracic spine "and possibly this makes the patient more 
susceptible to a compression type of injury."

VA treatment records from April 1975 to December 1975 
revealed complaints of low back pain with pain radiating into 
the veteran's hips, of several months duration.  The veteran 
reported having worn a back brace for several weeks with some 
relief.  

VA treatment records from June 1986 to July 1987 revealed 
numerous complaints of low back pain.  A 1984 computerized 
tomography scan (CT) of the veteran's back revealed bulging 
of the intervertebral disc at the L5-S1 interspace.  The 
veteran was treated with steroid injections in July 1985.  An 
August 1986 CT scan of the veteran's back was performed, 
which revealed a herniated intervertebral disc at the L5-S1 
level with free fragments in the spinal canal.  In October 
1986, the veteran underwent a lumbar laminectomy with removal 
of herniated disc material at the L5-S1 level.  

A July 2004 treatment letter was submitted by G. Bainbridge, 
M.D.  Dr. Bainbridge stated that the veteran "has known 
osteoarthritis involving L4-5 and L5-S1 with loss of disc 
space."  He further noted that the veteran had undergone two 
laminectomies.  Dr. Bainbridge opined that "it is likely as 
not that the condition [the veteran] presently has concerning 
his back is related to his military service and he has indeed 
ended up with some posttraumatic arthritis."  Of particular 
note, VA treatment records reveal that Dr. Bainbridge was one 
of the veteran's VA physicians, treating him as early as 
December 1975.  Dr. Bainbridge also performed the veteran's 
October 1986 laminectomy.

In February 2006, a VA examination of the spine was 
conducted.  The VA examiner noted that he had reviewed the 
veteran's claims folder.  Physical examination of the spine 
revealed mild to moderate back discomfort when standing, 
moderate pain with motion, and mild tenderness and weakness.  
X-ray examination of the lumbar spine revealed mild 
degenerative changes at L5-S1.  The report concluded with a 
diagnosis of mechanical low back strain, previous disc 
surgeries of the lower back, and mild degenerative changes at 
L5-S1.  The VA examiner concluded that he could not determine 
whether the veteran's current low back disorder was related 
to his military service without resorting to speculation.

In this case, there is medical evidence of a current back 
disability and inservice complaints.  Additionally, Dr. 
Bainbridge concluded in July 2004 that it was as "likely as 
not" that the veteran's injury inservice contributed to his 
current back disability.  Thus, there is of record a medical 
nexus opinion in the veteran's favor. There is no specific 
opinion to the contrary.  Although the VA examiner in 
February 2006 concluded that he could not determine whether 
the veteran's inservice injury contributed to his current 
back disorder without resorting to speculation, this opinion 
does not clearly say that there is no connection between the 
inservice back complaints and the veteran's current back 
disability.

The Board is of course aware that there is evidence of a post 
service back injury in October 1974.  However, Dr. 
Bainbridge's medical nexus opinion stands for the proposition 
that the veteran's current back disability is related to the 
inservice back injury, despite the intervening back injury.  
The Board is obligated to accept the opinion of record in the 
absence of competent medical opinion evidence to the 


contrary.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 
(1991) (the Board may not base a decision on its own 
unsubstantiated medical conclusions).

Consequently, the Board concludes that service connection for 
low back disability, to include arthritis, is warranted. 


ORDER

Service connection for low back disability, to include 
arthritis, is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


